


116 HR 710 IH: Never Again Act
U.S. House of Representatives
2019-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 710
IN THE HOUSE OF REPRESENTATIVES

January 22, 2019
Mr. Welch introduced the following bill; which was referred to the Committee on Oversight and Reform

A BILL
To amend title 31, United States Code, to provide pay to employees excepted from furlough during a Government shutdown, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Never Again Act.  2.Providing salaries to excepted employees during a Government shutdownSection 1341 of title 31, United States Code, is amended in subsection (c), as added by the Government Employee Fair Treatment Act of 2019, by striking paragraph (2) and inserting the following: 
 
(2) 
(A)Each employee of the United States Government or of a District of Columbia public employer furloughed as a result of a covered lapse in appropriations shall be paid for the period of the lapse in appropriations, at the employee’s standard rate of pay, at the earliest date possible after such lapse in appropriations ends, regardless of scheduled pay dates.  (B) (i)With respect to the lapse in appropriations beginning on or around December 22, 2018— 
(I)each excepted employee who was required to perform work during the period beginning on the first day of such lapse and ending on the date of enactment of the Never Again Act shall be paid for such work, at the employee’s standard rate of pay, at the earliest date possible after the date of enactment, regardless of scheduled pay dates; and  (II)for the remainder of such lapse, each excepted employee who is required to perform work during such remainder shall be paid for such work, at the employee’s standard rate of pay, on the employee’s scheduled pay dates. 
(ii)During any covered lapse in appropriations beginning after the lapse in appropriations described in clause (i) ends, each excepted employee who is required to perform work during a covered lapse in appropriations shall be paid for such work, at the employee’s standard rate of pay, on the employee’s scheduled pay dates.  (iii)There are appropriated such sums as are necessary to carry out this subparagraph. . 

